     Case 3:18-cv-00850-DMS-LL Document 75 Filed 02/05/21 PageID.1262 Page 1 of 4



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                           SOUTHERN DISTRICT OF CALIFORNIA
10
11    GARY RONNELL PERKINS,                               Case No.: 18cv850-DMS-LL
12                                       Plaintiff,
                                                          ORDER CONVERTING
13    v.                                                  MANDATORY SETTLEMENT
                                                          CONFERENCE TO VIDEO
14    C. ANGULO, et al.,
                                                          CONFERENCE
15                                    Defendants.
16
17
18
19         On March 13, 2020, the Court set a Mandatory Settlement Conference (“MSC”) in
20   the above captioned case for February 18, 2021 at 1:30 p.m. ECF No. 37. In light of public
21   health concerns and pursuant to Chief Judge Order No. 60, the Court hereby CONVERTS
22   the MSC to video conference proceedings hosted through the Zoom platform (applicable
23   to Defendants only). As set forth in Court’s March 13, 2020 Order, Plaintiff shall appear
24   telephonically and Defendants shall make all necessary arrangements to ensure Plaintiff’s
25   timely telephonic participation. Id. at 5.
26         1.     To facilitate the video conference format of the MSC for Defendants, the
27   Court orders the following:
28
                                                      1
                                                                             18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 75 Filed 02/05/21 PageID.1263 Page 2 of 4



1                 a.     The Court will use its official Zoom video conferencing account to hold
2    the settlement conference. The Zoom software is available on computers through a
3    download on the Zoom website (https://zoom.us/meetings) or on mobile devices through
4    the installation of a free app (Zoom Cloud Meetings).1 Joining a Zoom conference does not
5    require creating a Zoom account, but it does require downloading the .exe file (if using a
6    computer) or the app (if using a mobile device). Participants are encouraged to create an
7    account, install Zoom, and familiarize themselves with Zoom in advance of the settlement
8    conference.2 There is a cost-free option for creating a Zoom account.
9                 b.     Prior to the start of the settlement conference, the Court will email each
10   participant an invitation to join a Zoom video conference. Participants shall join the video
11   conference by following the ZoomGov Meeting hyperlink in the invitation. Participants
12   who do not have Zoom already installed on their device when they click on the
13   ZoomGov Meeting hyperlink will be prompted to download and install Zoom before
14   proceeding. Zoom may then prompt participants to enter the password included in the
15   invitation. All participants will be placed in a waiting room until the settlement conference
16   begins.
17                c.     Each participant should plan to join the Zoom video conference at least
18   five minutes before the start of the settlement conference to ensure that the settlement
19   conference begins promptly at 1:30 p.m. The Zoom email invitation may indicate an
20   earlier start time, but the conference will begin at the Court-scheduled time.
21                d.     The Court will begin the settlement conference with all participants
22   joined together in a main session. After an initial discussion in the main session, the Court
23   will divide participants into separate, confidential sessions, which Zoom calls Breakout
24
25
     1
       Participants should use a device with a camera to fully participate in the video conference.
26   If possible, participants are encouraged to use laptops or desktop computers for the video
27   conference, as mobile devices may offer inferior performance.
     2
         For help getting started with Zoom, visit: https://support.zoom.us/hc/en-
28   us/categories/200101697-Getting-Started .
                                                  2
                                                                                18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 75 Filed 02/05/21 PageID.1264 Page 3 of 4



1    Rooms.3 In a Breakout Room, the Court will be able to communicate privately with
2    participants from a single party. Breakout Rooms will also allow parties and counsel to
3    communicate confidentially without the Court.
4                 e.      No later than February 9, 2021, counsel for Defendants shall send a
5    participants statement to the Court at efile_Lopez@casd.uscourts.gov.4 The statement must
6    contain the following:
7                        i.         The name and title of each participant, including all parties
8                                   and party representatives with full settlement authority, claims
9                                   adjusters for insured parties, and the principal attorney(s)
10                                  responsible for the litigation;
11                      ii.         An email address for each participant to receive the Zoom
12                                  video conference invitation;
13                     iii.         A single telephone number where all participants for that
14                                  party may be reached so that if technical difficulties arise, the
15                                  Court will be able to proceed telephonically instead of by video
16                                  conference. Counsel may provide a conference number and
17                                  appropriate call-in information, including an access code, where
18                                  all counsel and parties or party representatives for that side may
19                                  be reached.
20                f.          All participants shall display the same level of professionalism during
21   the settlement conference and be prepared to devote their full attention to the settlement
22   conference as if they were attending in person. Because Zoom may quickly deplete the
23   battery of a participant’s device, each participant should ensure that their device is plugged
24   in or that a charging cable is readily available during the video conference. Participants
25
26
     3
27     For more information on what to expect when participating in a Zoom Breakout Room,
     visit: https://support.zoom.us/hc/en-us/articles/115005769646.
28   4
       The participants’ information may be included as part of the confidential ENE statement.
                                                   3
                                                                             18cv850-DMS-LL
     Case 3:18-cv-00850-DMS-LL Document 75 Filed 02/05/21 PageID.1265 Page 4 of 4



1    should also participate in the conference in a location that allows for privacy and does not
2    contain background noise that will disrupt the conference.
3          All other deadlines and requirements remain as set. See ECF No. 37.
4          IT IS SO ORDERED.
5
6    Dated: February 5, 2021
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  4
                                                                             18cv850-DMS-LL
